Citation Nr: 1008829	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for lumbar radiculopathy 
of the right lower extremity.

2. Entitlement to service connection for cervical 
radiculopathy of the bilateral arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The issue of entitlement to service connection for cervical 
radiculopathy of the bilateral arms is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran has a disability of lumbar radiculopathy of the right 
lower extremity that is etiologically related to service-
connected lumbar spine degenerative disc disease. 






CONCLUSION OF LAW

Lumbar radiculopathy of the right lower extremity is 
proximately due to service-connected lumbar spine 
degenerative disc disease.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for lumbar radiculopathy of the right lower extremity is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  See 
71 Fed. Reg. 52,744 (September 7, 2006).  The amended text 
states that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).  Although the Veteran was not advised 
of the regulation change, as the Board herein grants service 
connection for lumbar radiculopathy of the right lower 
extremity, any change in severity will be addressed by the RO 
subsequent to this decision.  The Veteran will be afforded 
the opportunity to offer evidence that addresses the 
requirements of the regulation at that time. 

The Veteran contends that he suffers from numbness and 
tingling in his right lower extremity that is due to his 
service-connected lumbar spine degenerative disc disease.  
Thus, he contends that service connection for right lower 
extremity lumbar radiculopathy is warranted on a secondary 
basis.

The record demonstrates that the Veteran was diagnosed with 
lumbar spine degenerative disc disease while still in 
service.  Additionally, service treatment records reveal 
complaints of pain and numbness in the right lower extremity 
with a diagnosis of lumbar spine degenerative disc disease 
with radiculopathy.  

Post-service treatment records document similar complaints 
with regard to the right lower extremity, as well as a 
diagnosis of lumbar radicular pain.  Further, these records 
reveal that the Veteran has received selective nerve root 
blocking injections to treat his radicular pain.  Thus, the 
Board concludes that the Veteran has a currently diagnosed 
disability of lumbar spine radiculopathy of the right lower 
extremity.  

The Board observes that there is some question in both in-
service and post-service treatment records as to whether the 
Veteran's complaints are psychogenic in nature.  
Additionally, the Board notes that EMG studies of the lower 
extremities throughout the record have been normal and that 
the May 2005 VA examiner stated that the sensory examination 
was normal.  Nevertheless, the Board finds that the evidence 
demonstrating a currently diagnosed disability of lumbar 
radiculopathy in the right lower extremity is at least in 
equipoise with the evidence against such a finding.
Accordingly, the Board affords all reasonable doubt to the 
Veteran and determines that the Veteran has a current 
disability of lumbar radiculopathy of the right lower 
extremity secondary to his service-connected lumbar spine 
degenerative disc disease.  Service connection for lumbar 
radiculopathy of the right lower extremity is granted.


ORDER

Service connection for lumbar radiculopathy of the right 
lower extremity is granted as secondary to service-connected 
lumbar spine degenerative disc disease.


REMAND

The Veteran contends that he has a neurological disorder of 
the bilateral upper extremities that is due to his service-
connected cervical strain.  The Board finds that a remand is 
required so that the Veteran may be afforded a VA 
neurological examination to ascertain the existence and 
etiology of the Veteran's upper extremity symptoms.

Post-service private treatment records show that the Veteran 
has received facet injections as treatment for cervical 
radiculopathy.  However, service treatment records show a 
history of cubital tunnel syndrome.  A December 2002 private 
treatment record shows complaints of numbness in the 
bilateral hands with a note that carpal tunnel syndrome was a 
differential diagnosis for the Veteran's symptoms.  A January 
2003 private treatment record also reflects that an EMG 
showed slowing of the left ulnar nerve at the elbow.  Thus, 
the record suggests that the Veteran has neurological 
symptoms in his bilateral upper extremities due to his 
service-connected cervical spine disorder, but as there is 
also evidence of an unrelated cause, the Board determines 
that the evidence provides an insufficient foundation for a 
decision at this time.  Accordingly, the Board finds that a 
remand is necessary to afford the Veteran a VA neurological 
examination to ascertain the existence and etiology of his 
claimed cervical radiculopathy of the bilateral upper 
extremities. 
 
Additionally, the Board notes that the Veteran indicated on 
his VA Form 9 in March 2008 that he was seeing several VA 
doctors and that there were treatment records that would 
support his claim.  The VA treatment records in the claims 
file are related to mental health treatment; hence, the Board 
concludes that there may be outstanding, relevant VA 
treatment evidence.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Therefore, the Veteran should be 
requested to identify the VA facilities at which relevant 
treatment may have occurred so that these treatment records 
can be associated with the claims file. 

Finally, as there is a question of secondary service 
connection with regard to the veteran's claimed cervical 
radiculopathy, the Board finds that the veteran should be 
notified of the evidentiary requirements of a secondary 
service connection claim, in accordance with Allen v. Brown, 
7 Vet. App. 439 (1995).  While this appeal was pending, VA 
amended 38 C.F.R. § 3.310, the regulation concerning 
secondary service connection to reflect the holding in Allen.  
See 71 Fed. Reg. 52,744 (September 7, 2006).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that his claimed cervical 
radiculopathy was incurred or 
aggravated beyond its normal 
progression as a result of his service-
connected cervical strain, in 
accordance with Allen.

2.	Ask the Veteran to identify all 
relevant VA treatment and obtain these 
records for inclusion in the claims 
file.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Schedule the Veteran for a VA 
neurological examination in order to 
ascertain the existence and etiology of 
his claimed upper extremity 
radiculopathy.  The claims file should 
be made available for review, to 
include a copy of this REMAND, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

For any neurological disorder, of 
either the right or left arm, that 
is diagnosed, is it more likely 
than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that such disorder is related to 
the Veteran's service-connected 
cervical strain?
		
The examiner should comment on any 
sensory and/or motor deficits exhibited 
by the Veteran.  A rationale for any 
opinion advanced should be provided.  
The examiner should also state what 
sources were consulted in forming the 
opinion. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
January 2008 statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


